Chancellor Waties


delivered the opinion of the Court.

We are of opinion that the decree of the circuit court in this case should be affirmed. The bond claimed by the complainants has been sufficiently established, and must be satisfied out of the mortgaged negroes in the possession of the defendant; and •in providing for this, it is just that the defendant should account for the profit of the negroes, if the proceeds of the sale of them should not be sufficient for the purpose. Although his original possession of them as the administrator of Glen Dray-ton was a lawful one, yet he had a full knowledge at the time they were mortgaged for the security of this debt; for he described them in the inventory of the estate as “negroes under mort*46gage,” and no oilier mortgage has been shewn. The trustee of the complainants was indeed also apprized of this mortgage, and his neglect to sue for the payment of the bond for which it was the security, would no doubt have barred their right under it, if there had been no subsequent recognition of the claim by the defendant. But in the bill which he brought in 1810, he has expressly admitted its existence, and insisted that it ought to have the legal effect of discharging'him from the former bond of Glen Drayton in which he was bound as surety. This destroys all presumption of its having been satisfied be'fore that period, and the lapse of time since has not been sufficient to bring it within the rule of satisfaction. It appears also that the defendant has held the mortgaged negroes’ for his own benefit, without giving notice to the complainants that he so held them, which makes him personally liable to them as a trastee for this claim, and as such he is bound to account for «he hire of the negroes. It seems just too, under these circumstances, that the bond should continue to bear interest until it is paid, as the delay in the payment has been occasioned by the acts of the defendant, and not by any laches or forbearance of the complainants. It is therefore ordered and adjudged that the decree of the circuit court be affirmed, and further, that the commissioner do allow interest on the bond of Glen Drayton up to the time when the said decree shall be executed.
Chancellors Desausmr-e, G-aillard, Thompson and James., concurred.